Case 1:18-cv-00641-MSK-STV Document 18 Filed 11/01/18 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                 Chief Judge Marcia S. Krieger

  Civil Action No. 18-cv-00641-MSK-STV

  OLEKSANDR YKHATSKYY,

                 Petitioner,

  v.

  KRISTI BARROWS, a DHS/USCIS Denver District Director,

                 Respondent.


                                       FINAL JUDGMENT


         In accordance with orders filed during the pendency of this case, and pursuant to Fed. R.

  Civ. P 58(a) the following Final Judgment is hereby entered.

         Pursuant to the Electronic Text Order by Chief Judge Marcia S. Krieger (Doc. #17) filed

  on October 31, 2018, ADOPTING the Report and Recommendation of the Magistrate Judge

  (Doc. #15) it is

         ORDERED that:

         Petitioner’s Application for Writ of Habeas Corpus (Doc. #1) is DISMISSED without

  prejudice in accordance with (Doc. #17).

         Each party shall bear its own costs and attorney’s fees.

         The case will be closed.
Case 1:18-cv-00641-MSK-STV Document 18 Filed 11/01/18 USDC Colorado Page 2 of 2




        Dated this 1st day of November, 2018.

                                            ENTERED FOR THE COURT:
                                            JEFFREY P. COLWELL, CLERK

                                            s/Patricia Glover
                                              Deputy Clerk
